         Case 1:20-cv-03109-RDM Document 26 Filed 03/11/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                     )
 LARRY KLAYMAN,                      )
                                     )
                    Plaintiff,       )
                                     )               Case No. 20-CV-03109-RDM
       v.                            )
                                     )
 JULIA PORTER, HAMILTON P. FOX, III, )
 LAWRENCE K. BLOOM,                  )
                                     )
                    Defendants.      )


              MATTHEW KAISER’S MOTION TO INTERVENE
    AND NOTICE OF JOINDER IN JULIA PORTER, HAMILTON P. FOX III, AND
          LAWRENCE K. BLOOM’S MOTION FOR AN INJUNCTION
             AGAINST VEXATIOUS LITIGATION BY PLAINTIFF

       Proposed Intervenor Matthew Kaiser, through counsel, hereby respectfully seeks leave

pursuant to Fed. R. Civ. P. 24(b) to join and adopt Defendants Julia Porter, Hamilton P. Fox, III,

and Lawrence K. Bloom’s Motion for an Injunction Against Vexatious Litigation by Plaintiff

(“Motion”), and the points and authorities in the Memorandum submitted in support of the Motion.

The arguments presented in the Motion apply equally to Mr. Kaiser and he respectfully requests

that the Court permit him to intervene in this action, incorporate those arguments by reference,

join the Motion, and grant the Motion with respect to Mr. Kaiser for the reasons set forth in the

Motion and those advanced below. Pursuant to Local Civil Rule 7(m), counsel for Mr. Kaiser has

conferred with Plaintiff and counsel for Defendants. Plaintiff responded that he opposes this

Motion. Defendants consent to this Motion.

       Mr. Kaiser is the Chair of the District of Columbia Board on Professional Responsibility

(“Board”). Mot. at 10. On October 2, 2020, the Board found that Plaintiff Larry Klayman violated

the D.C. Rules of Professional Conduct and recommended a suspension of his license to practice
           Case 1:20-cv-03109-RDM Document 26 Filed 03/11/21 Page 2 of 4




law in the District of Columbia, which was accepted by the D.C. Court of Appeals in suspending

Mr. Klayman on an interim basis on January 7, 2021. Mot. at 1. On October 2, 2020, Plaintiff

sued Defendants Porter, Fox, and Bloom in the Western District of Texas, and that case was

transferred to this court on October 29, 2020. Mot. at 6. Plaintiff sued Mr. Kaiser and the other

defendants on December 31, 2020 in the Northern District of California. Mot. at 11. Defendants

Porter, Fox, and Bloom moved to transfer the matter to this district on January 22, 2021.

Defendants’ Notice of Motion and Motion to Transfer, Larry Klayman v. Matthew Kaiser et al.,

No. 3:20-cv-09490-LB (N.D. Cal) (the “California Action”), ECF No. 15. Mr. Kaiser joined the

motion to transfer on January 26, 2021. Defendant Matthew Kaiser’s Notice of Joinder and Joinder

in Defendants’ Motion to Transfer, California Action, ECF No. 23. The matter was ordered

transferred to this district on February 22, 2021. Order Transferring Case to the District of

Columbia, California Action, ECF No. 31. To Mr. Kaiser’s knowledge, this matter has not yet

been assigned. It presumably will be assigned to this Court as a related case under Local Rule

40.5(c).

       As set forth in the Motion, this is the sixth lawsuit Plaintiff has filed since 2018 against

lawyers employed by the Office of Disciplinary Counsel and other D.C. Bar officials, seeking to

collaterally attack various proceedings related to Plaintiff’s practice of law in the District of

Columbia. Mot. at 1. Although this is the first such suit to name Mr. Kaiser as a defendant, it

relies on the same allegations as the prior lawsuits lodged against the other defendants. Plaintiff

has a well-documented history of vexatious litigation and has demonstrated with his conduct

toward defendants Porter, Fox, and Bloom that he intends to continue a relentless campaign of

harassment against them. He has now added Mr. Kaiser to his list of targets for additional

harassment.
         Case 1:20-cv-03109-RDM Document 26 Filed 03/11/21 Page 3 of 4




       In its discretion, the Court may permit anyone to intervene who “has a claim or defense

that shares with the main action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B).

As described in the Motion, the claims against Mr. Kaiser arise out of the same factual allegations

as in this lawsuit, as well as the other actions brought by Plaintiff. Further, the grounds for the

injunctive relief sought by Defendants apply equally to Mr. Kaiser, as he too is now subject to the

aforementioned frivolous and harassing litigation. These common questions of law and fact justify

Mr. Kaiser’s intervention.

       Therefore, for the reasons identified in the Motion and pursuant to the inherent powers of

the Court, Matthew Kaiser respectfully requests the Court (1) allow him to intervene, and (2) allow

him to join defendants Porter, Fox, and Bloom’s Motion, and enjoin Mr. Klayman from (a) filing

any new action, complaint, or claim for relief against Mr. Kaiser or the District of Columbia Board

on Professional Responsibility, in any federal court, state court, or any other forum, or (b) serving

Mr. Kaiser or causing him to be served with a subpoena or any other instrumentality of civil

discovery as a third party in any other legal proceeding in which Mr. Klayman is a party, without

first making application to this Court and the court where the litigation is proposed to be filed.



Dated: March 11, 2021                                 Respectfully submitted,

                                                      /s/ Benjamin B. Klubes
                                                      Benjamin B. Klubes (Bar No. 428852)
                                                      Preston Burton (Bar No. 426378)
                                                      Buckley LLP
                                                      2001 M Street, NW, Suite 500
                                                      Washington, D.C. 20036
                                                      (202) 349-8000
                                                      bklubes@buckleyfirm.com
                                                      pburton@buckleyfirm.com

                                                      Counsel for Matthew Kaiser
         Case 1:20-cv-03109-RDM Document 26 Filed 03/11/21 Page 4 of 4




                               CERTIFICATE OF SERVICE

       I certify that on March 11, 2021, a copy of the foregoing document was filed and served

electronically through this Court’s CM/ECF Filing System upon all counsel of record who are

registered users.



                                   /s/ Benjamin B. Klubes
                                   Benjamin Klubes (Bar No. 428852)
